Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3−4, 7−8, 1011, 14−15, 17−18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malmström WO 84/03867.
Regarding claims 1, 8 and 15, Malmström discloses a method of reducing drag by manufacturing a physical object, the physical object comprising:
a smooth surface;
first periodic riblets 10 on the smooth surface of a physical object; and
second periodic riblets 10 on the smooth surface of the physical object; and wherein:
each first periodic riblet comprises a first transition region at a first end of each first periodic riblet and a second transition region at a second end of each first periodic riblet;
each second periodic riblet comprises a first transition region at a first end of each second periodic riblet and a second transition region at a second end of each second periodic riblet; and
each second transition region at the second end of each first periodic riblet overlaps each first transition region at the first end of each second periodic riblet (see Malmström figures 1 and 2); and
a length of each riblet of the first and second periodic riblets runs parallel to a direction of the flow 12.
Furthermore, as best understood, Malmström also discloses that the riblets are the same size and shape, and that a cross sectional area of a first portion of the physical object equals a cross sectional 
Regarding claims 3, 10 and 17, Malmström discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Malmström also discloses that a length of each first transition region of each first periodic riblet, a length of each second transition region of each first periodic riblet, a length of each first transition region of each second periodic riblet, and a length of each second transition region of each second periodic riblet are the same. Please see Malmström figures 1 and 2, showing that the riblets are all the same size and shape.
Regarding claims 4, 11 and 18, Malmström discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Malmström also discloses:
third periodic riblets 10 on the smooth surface of the physical object; and
fourth periodic riblets 10 on the smooth surface of the physical object; wherein:
each third periodic riblet comprises a first transition region at a first end of each third periodic riblet and a second transition region at a second end of each third periodic riblet; each
fourth periodic riblet comprises a first transition region at a first end of each fourth periodic riblet and a second transition region at a second end of each fourth periodic riblet; each
first transition region at the first end of each third periodic riblet overlaps each second transition region at the second end of each second periodic riblet; and
each second transition region at the second end of each third periodic riblet overlaps each first transition region at the first end of each fourth periodic riblet (see Malmström figures 1 and 2).
Regarding claims 7 and 14 as best understood, Malmström discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Malmström also discloses that the physical object is associated (at least in development and analysis) with an aircraft (page 2, lines 24−25), or a marine vessel (page 1, lines 6−9).
Claims 1, 3−4, 7−8, 10−11, 14−15, 17−18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bechert DE 36 09 541.
Regarding claims 1, 8 and 15, Bechert discloses a method of reducing drag by manufacturing a physical object, the physical object comprising:
A smooth surface 1;
first periodic riblets 5 on the smooth surface of a physical object; and
second periodic riblets 5 on the smooth surface of the physical object; and wherein:
each first periodic riblet comprises a first transition region at a first end of each first periodic riblet and a second transition region at a second end of each first periodic riblet;
each second periodic riblet comprises a first transition region at a first end of each second periodic riblet and a second transition region at a second end of each second periodic riblet; and
each second transition region at the second end of each first periodic riblet overlaps each first transition region at the first end of each second periodic riblet (see Bechert figures 4 and 7); and
a length of each riblet of the first and second periodic riblets runs parallel to a direction of the flow 3.
Furthermore, as best understood, Bechert discloses that the riblets 5 are the same size and shape (see Bechert figure 4). Bechert also discloses that a cross sectional area of a first portion of the physical object equals a cross sectional area of a second portion of the physical object. Note that all riblets are the same, so they will have identical cross sections.
Regarding claims 3, 10 and 17, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Bechert also discloses that a length of each first transition region of each first periodic riblet, a length of each second transition region of each first periodic riblet, a length of each first transition region of each second periodic riblet, and a length of each second transition region of each second periodic riblet are the same. Please see Bechert figure 4, showing that the riblets are all the same size and shape.

third periodic riblets 5 on the smooth surface 1 of the physical object; and
fourth periodic riblets 5 on the smooth surface of the physical object; wherein:
each third periodic riblet comprises a first transition region at a first end of each third periodic riblet and a second transition region at a second end of each third periodic riblet; each
fourth periodic riblet comprises a first transition region at a first end of each fourth periodic riblet and a second transition region at a second end of each fourth periodic riblet; each
first transition region at the first end of each third periodic riblet overlaps each second transition region at the second end of each second periodic riblet; and
each second transition region at the second end of each third periodic riblet overlaps each first transition region at the first end of each fourth periodic riblet (see Bechert figures 4 and 7).
Regarding claims 7 and 14 as best understood, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Bechert also discloses that the physical object is associated with an aircraft (paragraphs 6, 14 and 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malmström.
Regarding claims 5, 12 and 19, Malmström discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Malmström also teaches that the height of each riblet is less than 0.004" (0.1 mm- abstract). Malmström does not teach that a maximum height of each riblet of first and second periodic riblets is less than 0.002 inches, or that a maximum width of each riblet of the first and second periodic riblets is less than 0.004 inches, however it would have been an obvious matter of design choice to size the riblets in order to obtain the desired flow characteristics, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Malmström does not teach that a length of each riblet of the first and second periodic riblets is within a range of 8 to 100 times longer than the maximum height of each respective riblet, however it would have been an obvious matter of design choice to make the different portions of the riblet of whatever relative sizes were desired in order to obtain the desired flow characteristics, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.
Regarding claims 6, 13 and 20, Malmström discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Malmström does not teach that each transition region forms a parabolic curve, however it would have been an obvious matter of design choice to make the transition portions of the riblet parabolic or of whatever form or shape was desired or expedient in order to obtain the desired airflow, manufacturability, or strength. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bechert.
Regarding claims 5, 12 and 19, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Bechert also teaches that the height of each riblet is less than 0.004" (0.1 mm- paragraph 14). Bechert does not teach that a maximum height of each riblet of first and second periodic riblets is less than 0.002 inches, or that a maximum width of each riblet of the first and second periodic riblets is less than 0.004 inches, however it would have been an obvious matter of design choice to size the riblets in order to obtain the desired flow characteristics, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Bechert does not teach that a length of each riblet of the first and second periodic riblets is within a range of 8 to 100 times longer than the maximum height of each respective riblet, however it would have been an obvious matter of design choice to make the different portions of the riblet of whatever relative sizes were desired in order to obtain the desired flow characteristics, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.
Regarding claims 6, 13 and 20, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15. Bechert does not teach that each transition region forms a parabolic curve, however it would have been an obvious matter of design choice to make the transition portions of the riblet parabolic or of whatever form or shape was desired or expedient in order to obtain the desired airflow, manufacturability, or strength. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive.
Regarding the prior art rejections discussed on pages 11−13, a good faith effort has been made to understand Applicant’s arguments. Applicant discloses on figs. 3A−3B nomenclature which will be used herein by Examiner to help clarify the discussion. The x-axis runs parallel to the overall flow direction 305, with the length of each riblet also parallel to the x-axis. The z-axis corresponds to the height above the surface. Thus, Applicant’s fig. 1B shows the X−Z plane. The y-axis runs orthogonal to the x and z axes, such that figs. 2A−2B show the Y−Z plane and figs. 3A−3B and 6−7 show the X−Y plane.
Applicant’s Specification and Figures clearly and unambiguously discuss the constant cross-sectional area for overlapping transition regions in terms of the X−Z plane. See particularly paragraphs [34]−[40].
Paragraph [37] states that “[t]ransition regions 145a and 145b may be constructed such that the sum of the increasing area in the longitudinal direction on transition region 145a is equal to the decreasing cross sectional area of transition region 145b,” which is the mathematical basis for the notion of maintaining constant longitudinal cross sectional area. 
Paragraph [40] states that “[m]aintaining a constant cross-sectional area of staggered periodic riblets 102 in flow direction 155 reduces the pressure drag penalty as compared to other riblet patterns, as illustrated in FIGURE 3A, FIGURE 3B, and FIGURE 4 below.” This passage includes the phrase “in [the] flow direction” that appears to be the source of some confusion. Figure 3B, which corresponds to Figure 2B (para. [57]), has riblets which overlap in the X-Z plane but do not overlap in the Y-Z plane. The lack of overlap in the Y-Z plane is confirmed by the statement in paragraph [50] that “[in] FIGURE 2B, the space along each valley 266 between adjacent staggered riblets 262 is equal in length to the length of base 294.” Thus, if the row of riblets immediately aft of the row shown in fig. 2B were added to the figure, this new row would show up as triangles whose bases are equal in length to the valleys of the first row, such that none of the areas of these second riblets would overlap the area of the first riblet.
It is noted that figs. 6−7 also show riblets whose cross sectional areas would overlap in the X−Z plane but not the Y−Z plane.
Furthermore, it is not merely the presence of overlap being claimed, but also the property that the cross sectional area remains constant across any cross section. Examiner notes this because Applicant’s Figure 1A is the only figure that appears to show any amount of overlap whatsoever, although the figure is a perspective drawing and is therefore more ambiguous than other views. Examiner notes that even if Fig. 1A were taken as teaching some manner of overlap in the Y−Z plane, it does not appear that Fig. 1A would provide the complimentary sort of overlapping necessary to ensure that the cross-sectional are remains constant. 
For the example figure below, the left pair of riblets have a complimentary linear relationship equivalent in effect to the transition regions 145a and 145b in Applicant’s figure 1B. However, the right pair of riblets are spaced too far from each other to have constant cross sections as discussed by Applicant. To the extent that Applicant’s figure 1A may show riblets overlapping in the Y−Z plane, it is clear that the modest overlaps would be insufficient to meet the claimed limitations.

    PNG
    media_image1.png
    198
    755
    media_image1.png
    Greyscale

 Applicant appears to argue that the prior art does not show riblets which overlap when viewed in the equivalent Y−Z plane. These arguments are not found persuasive, since Applicant’s own disclosure is drawn exclusively to the overlap when viewed in the X−Z plane. 
Applicant makes a request for evidentiary support on page 14, citing MPEP 2144.03(C). In response, MPEP 2144.03(C) states that “[t]o adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.” Because Applicant has not actually pointed to any noticed fact, Applicant’s request does not and cannot constitute a valid traversal of any such assertions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./               Examiner, Art Unit 3642                                                                                                                                                                                         

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/17/2022